Citation Nr: 0026540	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-12 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left knee 
disability, and if so, whether service connection is 
warranted for this disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.

This matter came before the Board of Veterans Appeals (Board) 
from an April 1999 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York that 
determined that new and material evidence had been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a left knee disability, but denied the 
claim upon reviewing all of the evidence of record.  A notice 
of disagreement was received in April 1999.  A statement of 
the case was issued in May 1999.  A substantive appeal was 
received from the veteran in May 1999.

The Board is required to consider whether the veteran has 
submitted new and material evidence warranting the reopening 
of his claim for entitlement to service connection for a the 
left knee disability.  38 U.S.C.A. §§ 7104(b), 5108 (West 
1991); Barnett v. Brown, 8 Vet.App 1 (1995).  As such, the 
issue in appellate status is as listed above.


FINDINGS OF FACT

1. The RO, in a decision dated March 1949, denied the 
veteran's claim of entitlement to service connection for a 
left knee disability.  This was a final disallowance of 
this claim.

2. Evidence received since the March 1949 decision is so 
significant that it must be considered (with the other 
evidence of record) to fairly decide the merits of the 
claim of service connection for a left knee disability.

3. The veteran has presented no competent evidence tending to 
demonstrate that his left knee disability is in any way 
related to service.






CONCLUSIONS OF LAW

1. A March 1949 RO decision which denied service connection 
for a left knee disability is a final decision.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).

2. Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
a left knee disability is new and material, and this claim 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R.
     §  3.156(a) (1999).

3. The claim of entitlement to service connection for a left 
knee disability is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service, or by evidence that a presumptive period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

In a March 1949 decision, the RO denied a claim of 
entitlement to service connection for a left knee disability.  
This decision was based mainly on the fact that the veteran's 
service medical records (SMRs) contained no mention of any 
injury to the left knee, and because the report of an 
operation on the veteran's left knee, dated in March 1949, 
did not indicate that the veteran's left knee condition was 
medically linked to service.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that it is final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. 
§ 3.156(a) (1999).

It is pointed out that the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), held that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), in Hodge 
v. West, 155 F.3d 1356 (Fed Cir 1998), created a three-step 
process for reopening previously denied claims (a two-step 
process set out in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991), had previously been applied): first it must be 
determined whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening, it must be determined whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the adjudicator may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See also
Winters v. West, 12 Vet. App. 203 (1999) (en banc).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (1999); Hodge; 
see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case, 
since the RO decision dated March 1949.  Evans.

The new evidence submitted includes the report of a VA 
examination dated March 1999, and a letter from someone who 
served with the veteran, dated January 1998.  Both of these 
pieces of evidence are discussed in further detail below.

The Board finds that new and material evidence has been 
presented sufficient to reopen the claim of entitlement to 
service connection for a left knee disability.  The statement 
from the friend of the veteran, and the report of the medical 
examination, are considered significant and credible.  
Justus.  

Since the Board has found that the veteran has submitted new 
and material evidence, it must now address, according to 
Elkins, whether the claim is well grounded.  The veteran is 
not prejudiced by such consideration at this point because 
the question of whether service connection is warranted for a 
left knee disability was addressed by the RO in the currently 
appealed April 1999 decision, and the veteran was furnished 
with an appropriate statement of the case in May 1999.  See 
38 C.F.R. § 19.29 (1999).

That said, it is noted that statutory law as enacted by 
Congress charges a claimant for VA benefits with the initial 
burden of presenting evidence of a well-grounded claim.  
38 U.S.C.A. §  5107(a) (West 1991).  This threshold 
requirement is critical since the duty to assist a veteran 
with the development of facts does not arise until the 
veteran has presented evidence of a well-grounded claim.  
Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (Court) as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A claimant therefore cannot meet this burden merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following: 1) current disability (through medical 
diagnosis); 2) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; 3) a 
nexus between the inservice injury or disease and the current 
disability (through medical evidence).  Caluza at 506.  
Moreover, the truthfulness of evidence offered by the veteran 
and his representative is presumed in determining whether or 
not a claim is well-grounded.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

As to the first requirement of Caluza, relevant evidence of 
record includes the report of a VA examination dated March 
1999.  That examination found that the veteran had good heel-
to-toe progression and mild antalgia, but there was no 
evidence of swelling or joint effusion of the left knee.  The 
examiner found a medical joint incision scar measuring six 
centimeters, oriented vertically, well-healed, without 
adherent underlying tissues.  There was course crepitation on 
passive range of motion.  Bilateral measurements at the 
quadriceps level found the left to be 46 cm in circumference, 
and the right to be 46.5 cm.  Compression test was negative.  
Stress testing revealed mild laxity of the anterior cruciate 
ligament.  The posterior cruciate ligament, medial, and 
lateral collateral ligaments appeared to be intact.  Range of 
motion of the left knee was 0 degrees at full extension, with 
125 degrees of flexion, with no pain.  Manual muscle test was 
5/5 in flexion and extension.  Sensory examination was within 
normal limits.  X-rays taken at this time revealed contour 
irregularity of the medial posterior surface of the medial 
tibial plateau.  X-rays also found a small amount of 
subchondral sclerosis of the medial tibial plateau.  A small 
osteophyte effect was seen in the medial femoral condyle and 
posterior surface of the patella.  There was mild narrowing 
of the medial joint space in relation to the lateral joint 
space.  The radiologist's impression was that the findings in 
the medial joint compartment were most likely post surgical 
changes.  The examiner provided a diagnosis of status post 
left medial meniscectomy and loose body removal, mild left 
knee anterior instability, and mild degenerative joint 
disease of the left knee.  Thus, the veteran clearly suffers 
from a current disability, such that the first requirement of 
Caluza is met.

As to the second requirement of Caluza, the Board notes that 
the veteran's service medical records are negative for any 
treatment of the veteran's left knee, for any reason.  
However, the veteran recently submitted a letter dated 
January 1998 from a former serviceman who served with him.  
That letter indicates that the serviceman did recall an 
injury occurring to the veteran's left knee.  The serviceman 
recalled taking the veteran to see a Medical Corps Officer, 
who diagnosed the veteran with a severe sprain, and 
prescribed leg elevation and no duty for a few days.  The 
serviceman recalls putting the veteran on no duty status for 
two weeks.  He also recalls the veteran receiving heat and 
massage therapy for his knee, and that the knee responded to 
that.  Subsequent to that, he recalls the veteran being 
placed on light duty for an additional 2 weeks.  For the 
purposes of a well-grounded analysis, King, the Board finds 
this letter to be sufficient evidence of an injury which 
occurred in service, such that the second requirement of 
Caluza is met.   

However, as to the third requirement of Caluza, the Board 
finds that there is no medical evidence linking any injury 
the veteran received in service to his current disability.  
Although the report of the veteran's operation dated March 
1949 indicates that he reported a history of slight injury to 
his left knee in 1945, the surgeons who wrote that report did 
not link any injury the veteran had in service to his 
condition at the time.  Further, the report of the 
examination dated March 1999 does not link the veteran's 
current disability to any injury the veteran incurred in 
service.  

The veteran has stated he believes his left knee disability 
is attributable to service.  However, a claimant's opinion 
that he has a disorder, and/or his opinion that the disorder 
is attributable to his service, is not sufficient to render 
his claim well-grounded.  Hicks v. West, 12 Vet. App. 86, 89 
(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

As the third requirement of Caluza is not met, the claim is 
found to be not well grounded, and is therefore denied.  
Without a well-grounded claim, there is no statutory duty 
under 38 U.S.C.A. § 5107 (a) (West 1991) to assist the 
veteran with the development of evidence.


ORDER

Entitlement to service connection for a left knee disability 
is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

